DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments presented in the Response filed 01/11/2022 have been considered and found persuasive in overcoming the previously applied prior art rejections, which rejections are hereby withdrawn.  Specifically, the Applicant has argued that JP ‘553 teaches that the heating step during the external additive addition process is performed after the external additives have been attached to the surface of the toner particles.  Furthermore, the Applicant has the heating step is performed in a static state.  The Applicant’s arguments find support in paragraph [0064] of JP ‘553.  As such, the heating step taught by JP ‘553 is different from that which the Applicant has shown to produce the attachment index, penetration depth and protrusion height properties recited in pending claim 1.  Therefore, it is not reasonable to expect that by incorporating the heat treatment step of JP ‘553 into the procedure taught by EP ‘661 values of these properties within the ranges recited in the instant claims would be achieved.  Furthermore, there is nothing in JP ‘553 or EP ‘661 that would have motivated one of ordinary skill in the art to adapt the heat treatment step of JP ‘553 to resemble that used by the Applicant or to have sought to optimize the properties of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/02/2022